As filed with the Securities and Exchange Commission on February 8, 2016. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-23069 The Cushing MLP Infrastructure Master Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440, Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440, Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2015 Date of reporting period:November 30, 2015 Item 1. Reports to Stockholders. THE CUSHING® MLP INFRASTRUCTURE MASTER FUND ANNUAL REPORT November 30, 2015 The Cushing® MLP Infrastructure Master Fund TABLE OF CONTENTS Allocation of Portfolio Assets 1 Schedule of Investments 2 Statement of Assets and Liabilities 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9 Report of the Independent Registered Public Accounting Firm 13 Additional Information 14 Board Approval of Investment Management Agreement 16 Trustees and Executive Officers 18 The Cushing® MLP Infrastructure Master Fund ALLOCATION OF PORTFOLIO ASSETS (1) November 30, 2015 (Expressed as a Percentage of Total Investments) Fund holdings and sector allocations are subject to change and there is no assurance that the Fund will continue to hold any particular security. * Master Limited Partnerships and Related Companies ^ Common Stock See Accompanying Notes to the Financial Statements. 1 The Cushing® MLP Infrastructure Master Fund SCHEDULE OF INVESTMENTS November 30, 2015 Shares Fair Value Common Stock - 4.6% Large Cap Diversified - 4.6% United States - 4.6% Kinder Morgan, Inc. $ Total Common Stock (Cost $2,194,766) $ Master Limited Partnerships and Related Companies - 90.3% Crude Oil & Refined Products - 36.3% United States - 36.3% Buckeye Partners, L.P. $ Enbridge Energy Partners, L.P. Genesis Energy, L.P. MPLX, L.P. NuStar Energy, L.P. Phillips 66 Partners, L.P. Rose Rock Midstream, L.P. Shell Midstream Partners, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. General Partners - 5.4% United States - 5.4% Energy Transfer Equity, L.P. Large Cap Diversified - 26.1% United States - 26.1% Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. Magellan Midstream Partners, L.P. ONEOK Partners, L.P. Plains All American Pipeline, L.P. Williams Partners, L.P. Natural Gas Gatherers & Processors - 10.8% United States - 10.8% MarkWest Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners, L.P. Natural Gas Transportation & Storage - 11.7% United States - 11.7% Columbia Pipeline Partners, L.P. EQT Midstream Partners, L.P. TC Pipelines, L.P. Total Master Limited Partnerships and Related Companies (Cost $28,931,535) $ See Accompanying Notes to the Financial Statements. 2 The Cushing® MLP Infrastructure Master Fund SCHEDULE OF INVESTMENTS (Continued) November 30, 2015 Shares Fair Value Short-Term Investments - Investment Companies - 5.4% United States - 5.4% AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (1) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (1) Fidelity Money Market Portfolio - Institutional Class, 0.12% (1) First American Government Obligations Fund - Class Z, 0.07% (1) Invesco STIC Prime Portfolio, 0.08% (1) Total Short-Term Investments (Cost $1,690,223) $ Total Investments - 100.3% (Cost $32,816,524) $ Liabilities in Excess of Other Assets - (0.3)% (84,341 ) Total Net Assets Applicable to Unitholders - 100.0% $ Percentages are stated as a percent of net assets. Rate reported is the current yield as of November 30, 2015. See Accompanying Notes to the Financial Statements. 3 The Cushing® MLP Infrastructure Master Fund STATEMENT OF ASSETS & LIABILITIES November 30, 2015 Assets Investments at fair value (cost $32,816,524) $ Receivable from Adviser Total assets Liabilities Accrued expenses Net assets $ Net Assets Consisting of Additional paid-in capital $ Accumulated net investment loss ) Accumulated realized loss ) Net unrealized depreciation on investments ) Net assets $ Net Asset Value, 42,034.94 units outstanding $ See Accompanying Notes to the Financial Statements. 4 The Cushing® MLP Infrastructure Master Fund STATEMENT OF OPERATIONS Period From
